WASHBURN, P. J.
Epitomized Opinion
The Excelsior Realty Co. brought an action ti foreclose a mortgage, which was given to secure ai installment contract. The mortgage and note pro ivded that if the installments were not paid wirhb ten days after due, then the whole sum -shouh become due and payable. As judgment was ren dered for plaintiff, defendant prosecuted erro claiming that as no notice was given him, he beinj the mortgagor, by the holder to the effect that hi had exercised his option to declare the entire in debtedness due, the action was improperly brought In affirming the judgment of the lower court, thi court of appeals held:
1. In the absence of a course of dealing whicl would justify the maker in assuming that the holde: would not insist upon sfrict compliance with th< terms of the mortgage and note, or other circum stances, which would estop the holder from exereis ing such option without notice, no notice was neces sary before bringing the suit.